DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishna (US 20200231441 A1).
In regards to claim(s) 1, Krishna discloses a metal-fullerene composite material (abstract; Figs. 1a-1c).  Krishna’s discloses polyhydroxy fullerenes (PHF; [5]) which are hydrophilic.  Krishna discloses the bond between the metal and PHF as being chemically bonded (C2n(OH)t(SH)u(NH2)v(COOH)w(COOM)xOyMz; [34]).  Krishna discloses a metal-fullerene composite material with a particle size of 3-5 nm ([96]).  In regards to the limitation “measured through dynamic light scattering,” the method of determining a property does not patentability distinguish a composition as the prior art particle size and the instantly claimed particle size are the same.  See MPEP 2112.
In regards to claim(s) 2, Krishna discloses gold (examples 1-2).
In regards to claim(s) 3-4, Krishna discloses the hydrophilic group being a hydroxyl group bound to the fullerene core (Fig. 2).
In regards to claim(s) 5-6, Krishna discloses 12 to 40 hydroxyl groups ([39]).
In regards to claim(s) 7, Krishna discloses 12 to 40 hydroxyl groups ([39]) and C60 ([37]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of 
TW 201704014 A.
In regards to claim(s) 8-9, Krishna discloses that the meta-fullerene composite may be used for there electronic properties, such as electronic circuits.  However, Krishna does not explicitly disclose a wire having a pitch of 20 nm or less.
TW’014 pertains to making composite structures that are conductive on a substrate (abstract) and is therefore in the same field of endeavor as Krishna.  TW’014 discloses the metal nanowire having a pitch of 5 to 20 nm (p. 8).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the metal-composite material of Krishna in TW’014’s nanowiring because such allows for use in mobile phones and tablet computers resulting from a smaller line width (pp. 2-3).
In regards to claim(s) 10, TW’014 discloses a flexible printed circuit (wiring on a flexible substrate; p. 3).
In regards to claim(s) 11-12, TW’014 discloses electronic devices such as mobile phones and tablets (pp. 2-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/             Primary Examiner, Art Unit 1794